PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                           



In re Patent No. 8,671,747			:
Issued:  March 18, 2014			:	ON PETITION
Application Number:	13/373,597		:
Filed: November 21, 2011			:
Attorney Docket No. 11PLI1732	

This is a decision on the renewed petition under 37 CFR 1.378(b), filed on May 18, 2021, to reinstate the above-cited patent.

The petition is GRANTED.

The above-identified patent issued on March 18, 2014.  Therefore, the grace period under 35 U.S.C. § 41(b) for paying the 3.5-year maintenance fee expired at midnight on March 18, 2018.  

The instant renewed petition under 37 CFR 1.1378(b) was filed on May 18, 2021, and is accompanied by a statement which provides additional information showing the entire period of delay was unintentional.

The 3.5-year maintenance fee of $1,000.00 is accepted along with the petition fee of $1,000.00 paid on July 30, 2020. The above-identified patent is reinstated, accordingly. 

Questions regarding the maintenance fee due dates and payments must be directed to the 
Maintenance Fee Office at (571) 272-6500.  Telephone inquiries concerning this decision may be directed to the undersigned at (571) 272-3222.

/KENYA A THORNTON MCLAUGHLIN/ Attorney Advisor, OPET